Case 0:21-cv-60815-RKA Document 1 Entered on FLSD Docket 04/15/2021 Page 1 of 14




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                   FORT LAUDERDALE DIVISION
                                  Case No.: _______________________

  FRANTZ CHERY, M.D., P.A. and FRANTZ                )
  CHERY, M.D.,                                       )
                                                     )
                    Plaintiffs,                      )
                                                     )
  v.                                                 )
                                                     )
  NORTH BROWARD HOSPITAL                             )
  DISTRICT d/b/a Broward Health North,               )
                                                     )
                   Defendant.                        )
                                                     )
                                                     )

                                           COMPLAINT

         Plaintiffs FRANTZ CHERY, M.D., P.A. (“FCHPA”) and FRANTZ CHERY, M.D. (“Dr.

  Chery”) (collectively, “Plaintiffs”) file this complaint against Defendant NORTH BROWARD

  HOSPITAL DISTRICT d/b/a Broward Health North (“BHN” or “Defendant”) and in support state:

                            JURISDICTION, VENUE AND PARTIES

         1.      This action is brought under 42 U.S.C. § 1981. The Court has original jurisdiction

  pursuant to 28 U.S.C. § 1331.

         2.      Plaintiffs are seeking damages which include back pay, front pay, compensatory

  damages, punitive damages, attorney’s fees and costs, and any further relief provided in the

  referenced statute, and that the Court deems proper.

         3.      Venue is proper in this Court pursuant to 28 U.S.C. Section 1391(b), because a

  substantial part of the events or omissions giving rise to the claim occurred within the Southern


                                                                                                 1



                                       www.saenzanderson.com
Case 0:21-cv-60815-RKA Document 1 Entered on FLSD Docket 04/15/2021 Page 2 of 14




  District of Florida, Defendant substantially conducts business within the Southern District of

  Florida, Defendant has agents and employees in the Southern District of Florida, and Defendant’s

  business is located within Broward County.

          4.         Dr. Chery is a Black male individual originally from Haiti.

          5.         In 1972, Dr. Chery received his medical degree from the Medical School at Faculte

  de Medecine et de Pharmacie, State University of Haiti.

          6.         Dr. Chery emigrated to the United States in 1974. In 1981, Dr. Chery became a

  citizen of the United States of America. Dr. Chery is a resident of Broward County, Florida.

          7.         Dr. Chery is a Doctor of Medicine and a Board-Certified General Surgeon. He is

  fully licensed to practice in the State of Florida.

          8.         Dr. Chery’s education and academic degrees include the following: a rotating

  internship at State University Hospital, Port-au-Prince, Haiti; a surgery residency at State

  University Hospital, Port-au-Prince, Haiti; a ECFMG certification; a surgery internship at DC

  General Hospital, Howard University Service, Washington DC; a surgery residency at St. Mary’s

  Hospital, Yale University Affiliate, Waterbury, Connecticut; a surgery residency at Memorial-

  Sloan Kettering Cancer Center, Cornell University Affiliate, New York; a surgery residency at

  Howard University Hospital, Washington DC; and a chief surgery residency at Howard University

  Hospital, Washington DC.

          9.         Dr. Chery’s licensures and certifications include an American Board Surgery

  Certification and four recertifications; an A.T.L.S. recertification; and a B.L.S. & A.C.L.S.

  recertification.



                                                                                                    2



                                          www.saenzanderson.com
Case 0:21-cv-60815-RKA Document 1 Entered on FLSD Docket 04/15/2021 Page 3 of 14




         10.     As a doctor and surgeon, Dr. Chery has worked in private practice in Haiti and in

  the United States as follows: Surgery House Officer at Providence Hospital, Washington DC

  (1983-1984); Trauma Surgeon at D.C. General Hospital (1983-1985); F.T. general surgery

  practice, Washington D.C. (1985-1987); trauma and general surgery practice, Kansas City, MO

  (1987-1989); trauma and general surgery practice in Broward County, Florida (1989-1996);

  trauma and general surgery practice, Logan, West Virginia (1996-1997); general surgery practice,

  Broward County, Florida (1997-2003); laparoscopic obesity surgery practice, Davis Regional

  Medical Center, NC (2003-2004); general surgery practice, Richmond VA (2004-2008); general

  surgery practice, St. Joseph Hospital, Buchannon, West Virginia (2008-2010); and general surgery

  practice, Broward County, Florida (2010 to the present).

         11.     FCHPA is a Florida corporation doing business in Broward County, Florida. Dr.

  Chery is the sole owner, director, and officer of FCHPA. Dr. Chery created FCHPA to contract

  with Defendant and to engage in private practice as a surgeon and doctor in Broward County,

  Florida.

         12.     Plaintiffs are protected by Section 1981 because they essentially are a Black

  individual belonging to the Haitian “race” and ancestry under 42 U.S.C. § 1981.

         13.     Dr. Chery is of Black Haitian ancestry and ethnic characteristics.

         14.     Dr. Chery has the physical, cultural, and linguistic characteristics of those

  belonging to the Black-Haitian race.

         15.     Plaintiffs have suffered and are suffering discrimination and harassment because

  Dr. Chery belongs to the Black-Haitian race and ancestry and has Haitian ethnic characteristics.



                                                                                                     3



                                      www.saenzanderson.com
Case 0:21-cv-60815-RKA Document 1 Entered on FLSD Docket 04/15/2021 Page 4 of 14




         16.     Defendant is a Florida not for profit corporation. At all times material hereto and

  currently, BHN carried out substantial and not isolated business activities and had employees and

  agents in the Southern District of Florida.

         17.     Defendant operates several hospitals and medical facilities in Florida, including

  Broward Health North, Broward Health Coral Springs, Broward Health Medical Center, Broward

  Health Imperial Point, Salah Foundation Children’s Hospital, Broward Health Weston, Broward

  Health Community Health Services, Broward Health Physician Group, Broward Health

  International, Broward Hearth Urgent Care, and Broward Health Foundation.

         18.     Dr. Chery has provided surgeon services for Broward Health North, Broward

  Health Coral Springs, and Broward Health Medical Center at various times since 2010.

         19.     Dr. Chery has a private practice in Broward County, Florida, which depends on

  referrals and patients he gets from working at BHN’s hospitals.

                                        FACTUAL BACKGROUND

         20.     In the medical community, when a surgeon gets “Staff Privileges” status from a

  medical institution, the event is considered of paramount importance. This is so because getting

  that status essentially means that the surgeon is now viewed as an employee of a hospital with full

  access to that hospital and with full authority to admit patients, and to utilize the hospital’s

  resources to provide treatment for those patients.

         21.     Naturally, having full access to a hospital and to its resources also means that a

  physician has the ability to make continuous contact with other hospital physicians, patients and

  with hospital personnel to receive “referrals” and patients. These “referrals” are of paramount

  importance for any physician to build and maintain a successful private practice. The more
                                                                                                   4



                                       www.saenzanderson.com
Case 0:21-cv-60815-RKA Document 1 Entered on FLSD Docket 04/15/2021 Page 5 of 14




  “referrals” and patients a physician gets, the more income and profit his or her business is likely

  to net.

            22.   Well credentialed surgeons need full access to a hospital with “Staff Privileges” to

  provide higher quality care to his or her patients through access to the hospital’s resources and to

  receive referrals and patients to make a decent living. The opposite is also true. In other words, a

  physician with no “Staff Privileges” or a physician with “Staff Privileges” but with no physical

  contact with patients, co-workers, hospital staff, and other physicians, is not able to provide the

  same level of care due to the lack of resources or access to resources and, therefore, is destined to

  fail in his private practice. This fact is well known throughout the medical community.

            23.   In early 2019, Dr. Chery discovered that Defendant unfairly gave most “referrals”

  or patients for surgery to a handful of White American surgeons and not to him. This was especially

  true at Broward Health North.

            24.   To combat BHN’s pattern of discriminatory practice and in an effort to get more

  “referrals” or patients for surgery, Dr. Chery applied for a position at Broward Health North that

  would allow him to see patients from the emergency room on an “on-call” basis.

            25.   On or about May 6, 2019, Dr. Chery, through FCHPA, finally secured a contract

  with BHN to provide surgery services to patients from the emergency room at Broward Health

  North on an “on-call” basis. Per the terms of the contract with BHN, Plaintiffs were to get paid a

  certain amount of money (the “Coverage Rate”) for each period of call coverage provided by Dr.

  Chery.

            26.   At the time Plaintiffs secured their contract with BHN, Dr. Chery had over thirty-

  five (35) years of successful practice as a physician.
                                                                                                     5



                                       www.saenzanderson.com
Case 0:21-cv-60815-RKA Document 1 Entered on FLSD Docket 04/15/2021 Page 6 of 14




         27.      Dr. Chery presumed that his contract with BHN meant that BHN considered him

  equal to his White American counterparts and would call him for more surgery work at the

  emergency room at Broward Health North more often. He was mistaken.

         28.      BHN continued to unjustly give a much higher percentage of the surgery work to

  Dr. Chery’s White American counterparts.

         29.      Defendant initially took over two (2) months to call Dr. Chery to offer him surgical

  work pursuant to their contract. From then on, up until on or about February of 2020, BHN called

  Dr. Chery in to perform surgery very few times; far less times than Defendant called White

  American surgeons and physicians. As a result, White American doctors unfairly ended up with

  more work, more surgeries, more “referrals,” more patients and, naturally, with more income.

  “Inequality” best described Defendant’s treatment towards Dr. Chery and his White American

  counterparts.

         30.      In addition, when Dr. Chery was called in to perform a surgery, he endured the

  stress of working in an environment where he did not feel welcomed, due to the persistent

  questions related to his competence as a physician, because White American doctors would not

  even say “Hi!” to Dr. Chery, or because he was simply ignored by White American surgeons.

  White American surgeons did not undergo that stressful environment.

         31.      At all times relevant, Defendant gave preferential treatment, which meant more

  income and more patients that could potentially build or maintain a successful practice, to White

  American/ Non-Black Haitian surgeons. Black, Haitian surgeons and surgeons of Haitian descent

  such as Plaintiff, received far less patients and consequently received meager pay with practices

  that barely survived.
                                                                                                    6



                                       www.saenzanderson.com
Case 0:21-cv-60815-RKA Document 1 Entered on FLSD Docket 04/15/2021 Page 7 of 14




         32.     On or about October 17, 2019, a White American surgeon was involved in an

  incident regarding a screw left deeply embedded in a patient’s necrotic bone (the “KA Incident”).

         33.     The surgeon involved in the KA Incident briefly and informally, without following

  protocol, asked Dr. Chery what could be done to help the patient whose necrotic bone had fallen

  victim to the White American surgeon. Essentially, the surgeon explained that he dropped a screw

  in his patient’s belly/lower back area and could not retrieve it. In response, Dr. Chery briefly

  explained his thoughts to the surgeon that caused the KA incident. This surgeon never asked Dr.

  Chery to take over the patient.

         34.     Shortly thereafter, the White American surgeon that caused the KA Incident,

  without notice to Dr. Chery, complained about him to Dr. Gary Lehr, the Defendant’s Chief of

  Staff at the time, and a friend of the American surgeon that caused the KA Incident. Dr. Gay Lehr

  is also a White American surgeon. The doctor that caused the KA Incident and Dr. Lehr are direct

  competitors of Dr. Chery because they make a living from “referrals” and “on-call” surgeries from

  the emergency room at Broward Health North.

         35.     From 2019 through 2021, Dr. Lehr was one of the persons who decided or

  influenced the decision of to whom to refer emergency surgeries at Broward Health North. In other

  words, Dr. Chery’s income derived from Broward Health North depended, at least in part, on

  whether Dr. Gary Lehr authorized referrals to Dr. Chery. Depending on what discovery ultimately

  reveals, Plaintiffs are evaluating whether Dr. Lehr also discriminated against Dr. Chery on the

  basis of race/ancestry.

         36.     Soon after Dr. Lehr heard the complaint launched by the White American surgeon

  that caused the KA incident, Dr. Lehr irrationally made the decision to investigate Dr. Chery and
                                                                                                 7



                                     www.saenzanderson.com
Case 0:21-cv-60815-RKA Document 1 Entered on FLSD Docket 04/15/2021 Page 8 of 14




  sent Dr. Chery to be rigidly evaluated by the “Medical Staff Peer Review Committee” (the “Peer

  Review Committee” or “PRC”).

         37.     The Peer Review Committee is a panel conformed by physicians who work for

  BHN. The Peer Review Committee includes surgeons who are in direct competition for patients

  and for work with Dr. Chery.

         38.     This panel decides whether a physician should initially be granted “Staff

  Privileges”, and whether these “Staff Privileges” of a physician should be revoked.

         39.     On or about July of 2020, the PRC, composed of a panel of, upon information and

  belief, non-Black Haitian physicians, began an investigation against Dr. Chery. The investigation

  was aimed at discovering whether Dr. Chery’s performance as a surgeon fell below the standard

  of care applied to doctors in the medical profession.

         40.     Surprisingly, the PRC did not bother to investigate anything having to do with the

  KA Incident, but instead investigated Dr. Chery’s past treatment of two other patients, YM and

  BH (the “PRC Investigation”).

         41.     The PRC investigation resulted in a series of meetings, administrative hearings, and

  the taking of testimony of several witnesses adverse to Dr. Chery, including the testimony of Dr.

  Gary Lehr (the “Review Process”). Upon information and belief, all PRC panels and witnesses

  involved in the Review Process are non-Black Haitian or White American physicians.

         42.     The effect of Dr. Chery undergoing the Review Process was that he was effectively

  suspended during the life of the Review Process. Throughout the Review Process, Dr. Chery’s

  reputation and character has been attacked and this has caused mental distress to Dr. Chery.



                                                                                                   8



                                      www.saenzanderson.com
Case 0:21-cv-60815-RKA Document 1 Entered on FLSD Docket 04/15/2021 Page 9 of 14




         43.     Dr. Chery’s distress has especially become untenable since he is now facing severe

  financial obligations that Dr. Chery cannot afford. His business is at the brink of bankruptcy

  because he no longer receives “referrals” or patients as a result of the suspension caused by the

  ongoing investigation and Review Process.

         44.     The PRC and, so far, all instances of appeal during the Review Process, have

  concluded that Dr. Chery engaged in conduct that fell below the standard of medical care. To date,

  all authorities presiding the Review Process have recommended harsh sanctions against Dr. Chery,

  including the revocation of Dr. Chery’s “Staff Privileges.”

         45.     White American surgeons and non-Black Haitian surgeons, including Dr. Gary

  Lehr, have in the past engaged in conduct similar or worse than what Dr. Chery was accused of

  doing during the PRC Investigation. However, these doctors are rarely referred to the PRC and

  they are not treated so harshly as Dr. Chery has been treated. Dr. Chery is singled out and treated

  differently because he is a Black Haitian.

         46.     To the best of Plaintiffs’ information and belief, all physicians involved in the

  Review Process, the doctor that caused the KA incident, and Dr. Lehr are of non-Black Haitian

  race or ancestry or are White Americans. They, to the best of Plaintiff’s information and belief,

  neither had an extensive peer review, nor their privileges suspended or revoked by the Defendant.

         47.     To the best of Plaintiffs’ information and belief, all physicians involved in the

  Review Process, the doctor that caused the KA incident, and Dr. Lehr have committed acts of

  significant deviation from the standard of care, based upon outcomes of treatment or alleged

  malpractice, but who have not been subjected to such harsh scrutiny and review by the Defendant.



                                                                                                   9



                                      www.saenzanderson.com
Case 0:21-cv-60815-RKA Document 1 Entered on FLSD Docket 04/15/2021 Page 10 of 14




          48.     As of the filing of this complaint, Plaintiffs believe they are not being provided a

  fair, objective, and impartial Review Process.

                COUNT I: CIVIL RIGHTS VIOLATION UNDER 42 USC § 1981

          49.     Plaintiffs re-assert all allegations contained in paragraphs 1-48 above as though

  fully set forth herein.

          50.     Dr. Chery is a citizen of the United States who was born in Haiti and he is a member

  of a racial minority group that is commonly perceived as both ethnically and physiologically

  distinct.

          51.     Since at least May of 2019, Plaintiffs and Defendant entered into a contractual

  relationship; to wit: Plaintiffs received the benefit of being able to treat patients in the Defendant’s

  hospitals and of receiving referrals and new patients from the Defendant’s hospital, while the

  Defendant’s hospitals received the benefit of providing care to Plaintiffs’ patients.

          52.     Since 2020, or perhaps earlier, and continuing today, Defendant has deprived and

  impaired (and continues to deprive and impair) Plaintiffs of their right to make, perform, and

  enforce contracts on the basis of Dr. Chery’s race and ancestry.

          53.     As a direct and proximate result of the foregoing, Defendant has deprived and

  continues to deprive Plaintiffs of the benefits of their contractual relationship, and of achieving a

  livelihood as a Doctor of Medicine in the community and elsewhere.

          54.     As a direct and proximate result of the foregoing, Plaintiffs have suffered, and

  continue to suffer, irreparable injuries relating to embarrassment, degradation, humiliation,

  emotional distress, physical pain and mental anguish, injury to professional standing, injury to



                                                                                                       10



                                        www.saenzanderson.com
Case 0:21-cv-60815-RKA Document 1 Entered on FLSD Docket 04/15/2021 Page 11 of 14




  character and reputation, and losses of income, property, wealth, and have sustained damages and

  continue to sustain damages.

          55.      Defendant’s conduct is and was reckless with knowledge that its actions caused

  Plaintiffs damages on the basis of Dr. Chery’s race and ancestry.

          WHEREFORE, Plaintiffs request that this Honorable Court:

                a. Enter judgment in Plaintiffs’ favor and against the Defendant for its violations of
                   42 U.S.C.A. § 1981, as amended;

                b. Award Plaintiffs actual damages suffered;

                c. Award Plaintiffs compensatory damages under 42 U.S.C.A. § 1981 for the
                   embarrassment, anxiety, humiliation and emotional distress Plaintiff Chery has
                   suffered;

                d. Award Plaintiffs prejudgment interest on their damages award;

                e. Enjoin the Defendant, its officers, agents, employees and anyone acting in concert
                   with it, from discriminating, harassing and retaliating against Plaintiffs;

                f. Award Plaintiffs punitive damages;

                g. Award Plaintiffs reasonable costs and attorneys’ fees; and

                h. Grant Plaintiffs such other and further relief as this Court deems equitable and just.


              COUNT II: HOSTILE WORK ENVIRONMENT UNDER 42 USC § 1981

          56.      Plaintiffs adopt and incorporate by reference the allegations in paragraphs 1 to 48

  of this Complaint.

          57.      Dr. Chery is a citizen of the United States who was born in Haiti and he is a member

  of a racial minority group that is commonly perceived as both ethnically and physiologically

  distinct.

                                                                                                      11



                                         www.saenzanderson.com
Case 0:21-cv-60815-RKA Document 1 Entered on FLSD Docket 04/15/2021 Page 12 of 14




          58.     Since at least May of 2019, Plaintiffs and Defendant entered into a contractual

  relationship; to wit: Plaintiffs received the benefit of being able to treat patients in the Defendant’s

  hospitals and of receiving referrals and new patients from the Defendant’s hospital, while the

  Defendant’s hospitals received the benefit of providing care to Plaintiffs’ patients.

          59.     Plaintiffs are qualified to perform as surgeons at the Defendant.

          60.     During the period Plaintiffs have performed work for the Defendant, Plaintiffs have

  been subjected to a hostile work environment, as more fully described in paragraphs 1-48 of this

  Complaint. This conduct was substantially motivated by Dr. Chery’s race.

          61.     The offensive and discriminatory conduct referred to in paragraphs 1-48 was

  offensive to Plaintiffs and would be offensive to a reasonable person.

          62.     The offensive and discriminatory conduct referred to in paragraphs 1-18, was

  sufficient severe and pervasive and altered the terms and conditions of Plaintiffs’ work relationship

  with Defendant.

          63.     Similarly situated employees, specifically other members of Defendant’s team and

  who are not Black Haitian were not subjected to the same conduct referred to in paragraphs 1-48

  of this Complaint.

          64.     Defendant was aware the hostile work environment Plaintiffs were subjected to and

  took no remedial action to cease such behavior.

          65.     As a direct and proximate result of the foregoing, Plaintiffs have suffered

  embarrassment, humiliation, emotional distress, and other forms of damage.

          66.     Plaintiffs have suffered damages of an ongoing and continuous nature.



                                                                                                       12



                                        www.saenzanderson.com
Case 0:21-cv-60815-RKA Document 1 Entered on FLSD Docket 04/15/2021 Page 13 of 14




         67.      Defendant’s conduct is and was reckless with knowledge that its actions caused

  Plaintiffs damages on the basis of Dr. Chery’s race and ancestry.

         WHEREFORE, Plaintiffs request that this Honorable Court:

               a. Enter judgment in Plaintiffs’ favor and against the Defendant for its violations of
                  42 U.S.C.A. § 1981, as amended;

               b. Award Plaintiffs actual damages suffered;

               c. Award Plaintiffs compensatory damages under 42 U.S.C.A. § 1981 for the
                  embarrassment, anxiety, humiliation and emotional distress Plaintiff Chery has
                  suffered;

               d. Award Plaintiffs prejudgment interest on their damages award;

               e. Enjoin the Defendant, its officers, agents, employees and anyone acting in concert
                  with it, from discriminating, harassing and retaliating against Plaintiffs;

               f. Award Plaintiffs punitive damages;

               g. Award Plaintiffs reasonable costs and attorneys’ fees; and

               h. Grant Plaintiffs such other and further relief as this Court deems equitable and just.

                                       JURY TRIAL DEMAND

         Plaintiff demands trial by jury of all issues triable as of right by jury.




                                                                                                     13



                                        www.saenzanderson.com
Case 0:21-cv-60815-RKA Document 1 Entered on FLSD Docket 04/15/2021 Page 14 of 14




                                           Respectfully submitted,

                                           s/Tanesha Blye
                                           Tanesha Blye (FBN: 0738158)
                                           E-mail: tblye@saenzanderson.com
                                           Aron Smukler (FBN: 297779)
                                           E-mail: asmukler@saenzanderson.com
                                           R. Marin Saenz (FBN: 0640166)
                                           E-mail: msaenz@saenzanderson.com

                                           SAENZ & ANDERSON, PLLC
                                           20900 NE 30th Avenue, Ste. 800
                                           Aventura, Florida 33180
                                           Telephone: (305) 503-5131
                                           Facsimile: (888) 270-5549
                                           Counsel for Plaintiffs




                                                                                14



                              www.saenzanderson.com
